Electronically Filed
                                                    Supreme Court
                                                    SCWC-28501
                                                    12-NOV-2010
                                                    01:49 PM



                           SCWC-28501

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


   RICHARD MARVIN III, and AMY MARVIN, individually and as Next
   Friends of IVY MAE MARVIN, SADIE MARVIN, SAVANNAH MARVIN and
    ANABELLE MARVIN, minors; WYLIE HURD; NICHOLAS FRED MARVIN,
  individually and as Next Friend of ALANA MARVIN, minor; AARON
    MARVIN; BARBARA NELSON; JEFFREY McBRIDE; MARITA ZIMMERMAN,
individually and as Next Friend of TEVA DEXTER and LIKO McBRIDE,
                              minors,

                Petitioners/Plaintiffs-Appellees,

                               vs.

    JAMES PFLUEGER, PFLUEGER PROPERTIES; and PILA#A 400, LLC,
                Respondents/Defendants-Appellants.
-----------------------------------------------------------------

    JAMES PFLUEGER, PFLUEGER PROPERTIES; and PILA#A 400, LLC,
            Respondents/Counterclaimants-Appellants,

                               vs.

RICHARD MARVIN III; AMY MARVIN; NICHOLAS FRED MARVIN and JEFFREY
     McBRIDE, Petitioners/Counterclaim-Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                       (CIV. NO. 02-1-0068)
    AMENDED ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
                (By: Nakayama, J., for the court1)

            Petitioners’ application for writ of certiorari filed

on September 28, 2010, is hereby accepted and will be scheduled

for oral argument.      The parties will be notified by the appellate

clerk regarding scheduling.

            DATED:   Honolulu, Hawai#i, November 12, 2010.

                                          FOR THE COURT:
                                          /s/ Paula A. Nakayama
                                          Associate Justice
Peter Van Name Esser
and Teresa Tico for
petitioners on the
application




     1
       Considered by: Nakayama, Acting C.J., Acoba, and Duffy, JJ., Circuit
Judge Wilson, in place of Recktenwald, C.J., recused, and Circuit Judge Border
assigned by reason of vacancy.

                                      2